Case: 21-11085      Document: 00516336132         Page: 1    Date Filed: 05/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 27, 2022
                                  No. 21-11085
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Carreon-Grimaldo,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-658-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Jesus Carreon-Grimaldo appeals the 110-month sentence imposed as
   a result of his conviction for illegal reentry after having been removed. See 8
   U.S.C. § 1326(a), (b)(1). His sole argument on appeal is that we have




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11085       Document: 00516336132         Page: 2   Date Filed: 05/27/2022




                                    No. 21-11085


   jurisdiction to review the district court’s denial of his motion for a downward
   departure or variance made pursuant to U.S.S.G. 2L1.2, comment. (n.7).
          Carreon-Grimaldo concedes that the argument is foreclosed by United
   States v. Lucas, 516 F.3d 316, 350-51 (5th Cir. 2008), and United States v.
   Alaniz, 726 F.3d 586, 627 (5th Cir. 2013), but he wishes to preserve it for
   further review.     The Government has moved, without opposition, for
   summary affirmance or, in the alternative, for an extension of time in which
   to file a brief on the merits.
          There is nothing in the record to indicate that the district court
   erroneously believed that it did not have the authority to depart. See United
   States v. Fillmore, 889 F.3d 249, 255 (5th Cir. 2018). Therefore, we do not
   have jurisdiction to review the denial of the motion for a downward
   departure. See id. Accordingly, this appeal is DISMISSED for lack of
   jurisdiction.   The motion for summary affirmance is DENIED.              The
   Government’s alternative motion for an extension of time is, likewise,
   DENIED.




                                         2